Opinion by
Mr. Justice Potter,
The plaintiff is a policy holder in the defendant company. He carried to maturity two endowment policies, one for ten thousand dollars, taken out November 28, 1871, which ran for thirty-eight years, and became payable November 28, 1909. The other policy was for five thousand dollars, taken out January 18, 1889; ran for twenty years, and became payable January 18, 1909.
As appears from its charter, the defendant company is authorized to carry on not only the business of life insurance, but also that of a trust company, and to receive deposits of money and other property and to act as trustee, guardian, executor, administrator, &c. But the , charter contemplates that its life insurance business shall be conducted separate and apart from its other' business, and upon a purely mutual basis. The stockholders of the company as such are to derive no profit from the insurance business. The Act of February 18, *3811869, P. L. 194, which is a supplement to the act of incorporation, provides “That all the net profits to be derived from the business of life insurance, after deducting the expenses of the company, shall be divided pro rata among the holders of the policies of such life insurance, equitably and ratably, as the directors of said company shall and may, from time to time, ascertain, determine, and report the same for division.”
The term “net profits” as applied to the business of life insurance is not strictly accurate, but its use by the framers of the law was evidently meant to apply to such funds as might arise from the receipts of the company in excess of the cost of doing business, and of the maintenance of a reserve fund, which will provide for the payment of claims on account of deaths, or the maturing of the policies. The surplus is a fund entirely apart, from the reserve. The solvency of the company depends upon maintaining the integrity of the reserve fund, but the surplus may be distributed without in any way affecting the ability of the company to meet its obligations upon its policies as they mature. When therefore the law requires all the net profits to be divided pro rata among the policy holders, it obviously refers to items of surplus. These items arise from savings upon the assumed rate of mortality, from the excess of interest received over the assumed rate, from the loading for expenses, and the gains from lapsed and surrendered policies. All such items we understand go to make up the surplus, or the so-called net profits of the business and it is from this source that all so-called dividends and returns to the policy holders, in excess of the face of the policy, are made.
In the present case it appears that upon the date of the maturity of the plaintiff’s policies, the defendant company had, in addition to its lawful reserve, a surplus fund of nearly eight million dollars. The plaintiff claims that under the law it became the duty of the directors to ascertain and report the pro rata share of *382this surplus, which was due to him under his policies, under an equitable and ratable division of the surplus. He alleges that the directors refused to give him a statement of his proportionate share of the surplus, or to pay him his pro rata share, and he therefore filed' this bill for an accounting.
The answer filed on behalf of the company admitted that the appellant was the holder of the policies maturing as alleged in the bill; that under its charter the company was required to divide among the policy holders the profits from insurance as set out in the bill, and that its surplus was about eight million dollars. But that appellant was entitled to anything more than had been offered and paid to him without prejudice, was denied. It was further asserted that the action of the directors in dividing, or in refusing to divide, the surplus, Avas not subject to review or modification by the court. Upon issue joined, the case was heard in the court below, and it was held that the appellant was not entitled to the relief for which he prayed, and that the bill should be dismissed. No opinion was filled. Exceptions filed by the plaintiff to the findings of the trial judge were overruled, and a decree was entered, dismissing the bill. Plaintiff has appealed, and assigns for error the overruling of various exceptions filed in his behalf, and the entry of the final decree.
The law clearly directs that the net profits are to be divided among the policy holders, equitably and ratably, and it clearly contemplates that the directors shall from time to time ascertain, determine and report what such an equitable division should be. It appears from the testimony of the president of the company, Mr. Wing, that when appellant’s policies matured in 1909, no attempt was made to ascertain in any accurate way the amount of net profits then subject to equitable division, or to fix the amount of his proprotionate share thereof. All that was done with respect to the matter was under the terms of a general resolution passed by the board *383early in the year, declaring a dividend of one-tenth of one per cent, on the face of maturing endowment policies, for each full year' from the date of the policy to its maturity. Similar action was taken each year from 1906. Mr. Wing testified that at the close of the year 1908, the reserve held by the company, computed by the standards of the Insurance Department of Pennsylvania, being the sum necessary, to reinsure all risks, was $57,000,312. In addition, the company had a surplus or contingent reserve of $7,831,007.86. He further testified that there was no disposition to dispute the fact that this so-called surplus or contingent reserve belongs to the policy holders, when the directors can determine in what proportion it shall be divided. The witness stated that the percentage allotted to endowment policies, one-tenth of one per cent, a year, upon the face of the policy, had remained the same since 1906. It was, he said, an effort on the part of the company to recognize that there was something due to a man withdrawing in that way. On cross-examination Mr. Wing said that the dividend of one-tenth of one per cent, for each year of the life of the maturing policies, was an arbitrary figure fixed without any special calculation. The resolution of the board of directors was made in such' a way that the longer the policy had run, the more the policy holder got. On re-examination, the witness said that if the company had reinsured its risks, the surplus fund of $7,831,007.86 would not have gone to the stockholders of the defendant company, but he said that he had never taken up the subject of its division.
Appellant contends that the amount which the directors thus arbitrarily allotted to him was not based upon any reasonable calculation as to the amount of his share in the net profits, and did not therefore constitute such an equitable and ratable division of the profits as is contemplated by the terms of the charter of the defendant company.
*384In the face of the clear mandate of the law requiring all the net profits to he divided pro rata among the policy holders, we are unable to see how the directors can justify their failure to ascertain and adopt a method which would with at least approximate accuracy distribute the profits equitably and ratably as required by the act of assembly. While much must’be left to the discretion and judgment of the directors in such matters, yet it is a discretion which must be legally exercised. In Grange v. Insurance Co., 235 Pa. 320, (330) we said: “We have no hesitation in saying that whenever a proper case is made out, a policy holder is entitled to an account, and is not to be dismissed with the statement that he is bound by the action of the trustees of the company.” In that case the policy provided that the accumulated surplus should be “apportioned equitably” among the policies completing the designated period of payment of premiums. The directors of the company, under guidance of calculations made by the actuary, made an apportionment which was claimed by the company to be equitable, and it was held that the plaintiff had failed to show that it was not so. But in the case at bar, there is no evidence to show that the directors attempted to make an “equitable and ratable” division of all the net profits. The amount allotted to maturing endowment policies was admittedly an arbitrary figure, based on no calculations by an actuary or by themselves. It is admitted that appellant is entitled to receive an “equitable and ratable” proportion of the net profits. But there has been no attempt to ascertain what that proportion is. The company offers him in lieu thereof a sum arbitrarily fixed without calculation or accurate consideration of its effect upon the net profits in) connection with the claims of other policy holders. It would seem that appellant is entitled to have the amount due him accurately ascertained, even at the risk of causing additional trouble in procuring the necessary calculations, and in making the payments required. The ap*385pellant being the holder of matured policies, is in so far as those policies are concerned, severing his connection with the company. Unless he now secures his just and proper share of the profits, he can never get them. Whatever the fund in question may be called, whether surplus or contingent reserve, its office must be the ultimate protection of the policy holders. However much of it may be retained during the running of a policy, at its maturity the policy holder is entitled to his pro rata share of the fund which has been retained for his benefit. Unless he does thus participate in it, the retaining of the surplus is not only a vain thing, in so far as he is concerned, but it is a detriment in that his so-called annual dividends have been reduced in order to build up a surplus in which he does not share.
Counsel for appellee cite in their argument the case of Provident Life & Trust Co. v. Durham, 212 Pa. 68, to sustain their contention that the “surplus and contingency fund” belongs to the company and not to the policy holders. The distinction is not important here, for appellant does not claim to be the owner of any particular part of the surplus fund, but he contends that the directors are bound to ascertain the amount if any of his interest in the “net profits,” and to award to him such dividend as he is entitled to. It will be remembered that the president of the company, in his evidence, disclaimed any disposition to dispute the fact that this so-called surplus belongs to the policy holders, when the directors can determine the proportion in which it shall be divided. The decision in the case cited involved nothing but the question of the right of the State to tax the company’s reserve, as a fund held in trust for the .policy holders. It was held that in so far as the right of taxation was concerned, the title to the insurance assets was vested in the company, in its own right. The principle there announced has no bearing upon the question now under consideration.
*386Three other decisions are cited in support of the decree of the court below: Graeff v. Assurance Society, 160 N. Y. 19; Equitable Life Assurance Society v. Brown, 213 U. S. 25, and Mutual Life Ins. Co. v. Trust Co., 100 Pa. 172. The first of these, Graeff v. Assurance Society, was a suit at law brought against the Equitable Life Assurance Society subsequent to the adoption of the New York Act requiring actions against insurance companies in which accountings are demanded, to be instituted only by leave and in the name of the Attorney General. The court held that under the New York statute, the plaintiff was not entitled to an accounting. No such barrier as the New York statute presents to the claim of the plaintiff, in that case, is to be found in this State.
In the case of Equitable Life Assurancé Society v. Brown, 213 U. S. 25, the holder of the policy was entitled to participate in, the distribution of the surplus “according to such principles and methods as may from time to time be adopted by this society for such distribution, which principles and methods are hereby ratified and accepted, by and for any person who shall have or claim any interest under this contract.” Mr. Chief Justice Peckham held that the terms of the contract prevented the policy holders from claiming the right to an accounting, or to compel the distribution of the surplus fund in any other manner than that provided for in the contract.
The case now before us is clearly distinguishable, in that the policy contains no such provision as that upon which the decision in the Brown case turned. And further, in the fact that in the present case the directors of the company awarded merely an arbitrary percentage determined without accurate calculation.
The decision in Mutual Insurance Co. v. Trust Co., 100 Pa. 172, has no bearing upon the question here involved. It was there held that the law would not apply an undivided surplus, out of which the insured might *387be entitled to have a dividend declared and paid to him, to the payment of a premium falling due in advance of the declaration of such a dividend by the board of directors. The right of a policy holder by proceeding in equity to compel the distribution of net profits, and the allotment to him of his pro rata share thereof, was neither raised nor considered in that case. A sound illustration of the principle of law here involved is found in Pierce v. Assurance Society, 145 Mass. 56, where it was held that the holder of a maturing tontine policy was entitled to an accounting to determine what share of the reserve and profits was equitably apportion-able to him. Devens, J., said (p. 58) : “It is the contention of the defendant that the plaintiff is bound by the apportionment made by its officers in the discharge of their duties, unless it shall be shown at least that they did not act in the exercise of an honest discretion and in good faith. We find no words in the policy indicating that the decision of the defendant is to be conclusive, and the words by which the defendant agrees ‘equitably’ to apportion to the plaintiff’s policy its share of the profits bind the defendant to make the apportionment, and imply that, in any proper proceeding, it may be inquired whether it has fulfilled this part of its contract.” It will be borne in mind that in the case at bar an equitable division of the net profits is required by the law of the incorporation of the defendant company.
In Uhlman v. Insurance Co., 109 N. Y. 421, which Avas a suit for an accounting under a tontine policy, Mr. Justice Peckham said (p. 432) : “We do not, however, accede to the claim of the defendant herein to its full extent, ...... which is, that the apportionment, as made by the defendant, is absolutely, and at all events, conclusive upon the policy holders. We hold that, under the terms of this policy, the apportionment was to be equitably made, and, in the first instance, by the defendant’s officers or agents. But, inasmuch as the agreement is that the apportionment shall be an equitable *388one, the question of what is an equitable one, all the facts and circumstances being known, may be one over which the courts have supervision. Prima facie, the apportionment, as made by the defendant, should be regarded as a compliance with the terms of the policy, or, in other words, should be regarded as an equitable apportionment....... The plaintiff, and all others similarly situated, have the right, upon proper allegations of fact showing that the apportionment made by the defendant is not equitable, or has been based upon erroneous principles, to have a trial and make proof of such allegations, and, if proved, the court will declare the proper principles upon which the apportionment is to be made, so as- to become an equitable apportionment.”
Counsel for appellee suggest that a mathematical method of computing the equitable and ratable division of net profits among policies, as they mature, would be impracticable. Why this should be so is not apparent. A mutual insurance company is essentially a great savings institution, and its methods of accounting might follow those of other savings institutions, in keeping an account with each policy holder, so that a statement of the condition of the policy might be furnished when required. Or the policies might be grouped into classes of those issued in the same form, and accounts kept with the classes. This is a matter for accountants to determine. Surely the business of insurance is not one which is beyond the methods of accuracy in the keeping of its accounts with its policy holders, or in the determination of their fair share of the savings of the business.
We are of opinion that the plaintiff is entitled to a decree requiring the defendant corporation to state an account showing the net profits it held, derived from its business of life insurance at the time of the maturity of his policies, and to ascertain the amount of and pay over to him his equitable and ratable proportion thereof.
*389Without disposing in detail of all the assignments of error, it is sufficient to say that the fifth, sixth, ninth, .tenth, eleventh, twelfth, thirteenth, fourteenth, eighteenth, twenty-fourth and twenty-fifth assignments, which substantially cover the case, are sustained. The decree of the court below is reversed, and the bill is reinstated. It is further ordered that the record be remitted to the court below for further proceedings iu accordance with this opinion.